335 So. 2d 572 (1976)
Emanuel SCHATTEN, d/b/a Schatten Associates, Appellant,
v.
C.I.T. CORPORATION, a New York Corporation, Appellee.
No. 76-261.
District Court of Appeal of Florida, Third District.
June 22, 1976.
Rehearing Denied August 10, 1976.
Myers, Kaplan, Levinson & Kenin and Peter H. Leavy, Miami, for appellant.
Thompson & Freyer, Miami, for appellee.
Before BARKDULL, C.J., and PEARSON and HAVERFIELD, JJ.
PER CURIAM.
In this appeal by the defendant from a summary final judgment, it is argued that there was a genuine issue of material fact as to whether the collateral for the debt was sold in accord with reasonable commercial practice. See Fla. Stat. § 679.507(2). The facts appearing without conflict show an earnest effort to secure the highest price that the market would bear for the collateral (a used construction machine). We think the plaintiff carried its burden of establishing compliance with the requirements of the law. The discovery and affidavits relied upon by the defendant fail to show any contrary fact. See Connolly v. Sebeco, Inc., Fla. 1956, 89 So. 2d 482; Harvey Building, Inc. v. Haley, Fla. 1965, 175 So. 2d 780.
Affirmed.